Opinion of the Court
Darden, Judge:
Failure of the appellant to place in writing his request to be tried by military judge alone renders invalid that proceeding as well as a subsequent rehearing on sentence, also heard by military judge alone, where a second request was reduced to writing. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970). Accordingly, the decision of the United States Navy Court of Military Review is reversed. The findings of guilty and sentence are set aside. The record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.
Judge Ferguson concurs.